UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2547


CAROLYN ADAMS,

                      Plaintiff - Appellant,

          v.

SHEPPARD PRATT HEALTH SYSTEM,

                      Defendant - Appellee,

          and

STEVEN S. SHARFSTEIN, MD, CEO; THOMAS GRAHAM,            Program
Director; KAREN MALSTORM, Nursing Supervisor,

                      Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-03755-CCB)


Submitted:   February 27, 2014                Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn Adams, Appellant Pro Se.     Bruce Stephen Harrison,
Teresa D. Teare, SHAWE & ROSENTHAL, LLP, Baltimore, Maryland,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Carolyn     Adams     appeals          the    district      court’s    order

granting     summary      judgment       to    Defendant       Sheppard    Pratt    Health

System in her civil action under Title VII of the Civil Rights

Act    of    1964,   as    amended,       42       U.S.C.A.    §§ 2000e     to    2000e-17

(West 2003      &    Supp.       2012),       and    the      Age   Discrimination        in

Employment Act of 1967, as amended, 29 U.S.C. §§ 621-34 (2012).

We    have    reviewed     the     record      and     find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.         Adams         v.      Sheppard               Pratt       Health       Sys.,

No. 1:11-cv-03755-CCB (D. Md. Nov. 26, 2013).                          We dispense with

oral    argument     because       the    facts       and     legal    contentions       are

adequately     presented      in    the       materials       before    this     court   and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                               3